Citation Nr: 1733002	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

N. BROWN, Associate Counsel 


INTRODUCTION

The Veteran had active duty in the Navy from June 1962 to December 1965.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Navy Reserve until September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In August 2015, the Board remanded the issue of bilateral hearing loss, finding that the VA must identify all ACDUTRA and INACDUTRA periods, and provide the Veteran with an opinion as to the most likely etiology for the Veteran's hearing loss.  This opinion was to encompass discussion of the Veteran's pattern of hearing loss as well as a February 2012 private opinion suggesting that the Veteran's pattern of hearing loss was consistent with noise trauma in service. 

In an August 2010 statement, the Veteran explained that he was a Gunnery Officer while in service and was in close proximity to 5 inch 38 gunfire during various training exercises.  The Veteran reiterated that his service was the cause of his hearing loss in an August 2015 letter.  The Veteran also served in the Reserves on a destroyer with "big guns" (August 2010 statement).  The Veteran later pursued work in the financial sector, currently working as a financial planner after retiring as a bank president. 

The record contains a July 1961 letter from the U.S. Marine Corps, indicating that the Veteran's conditional enlistment in the U.S. Marine Corps Reserve was voided due to defective visual and auditory acuity.  The Veteran enlisted in the Navy shortly afterward, where he was given an audiogram, and found to be qualified for naval service (Service Treatment Records, September 1961). 

A VA medical opinion was issued in November 2016, which stated that the Veteran's hearing impairment was less likely than not associated with service related noise exposure/acoustic trauma.  The examiner focused her discussion on the fact that there were no reports of hearing difficulties in the Veteran's service treatment records, and that the Veteran did not note a hearing problem until approximately 36 years after discharge from active service.  The opinion failed to address the Veteran's pattern of hearing loss and the February 2012 private opinion.  On remand, an addendum opinion considering this information must be obtained.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This opinion should also include discussion of the Veteran's lay statements and his voided enlistment in the Marine Corps.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain another medical opinion regarding the etiology of the Veteran's diagnosed bilateral hearing loss.  The examiner is requested to review all pertinent records, including the Veteran's service treatment records, post-service medical records, lay statements, February 2012 private opinion, and enlistment in the Marine Corps. 

Specifically, the examiner should render an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is causally or etiologically related to the Veteran's military service, or any periods of ACDUTRA or INACDUTRA. 

In doing so, the examiner must consider and comment upon the Veteran's lay statements of noise exposure, as well as the Veteran's audiogram results of record, including any post-service audiometric results. 

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

A clear rationale for this opinion would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action. 

3.  If the benefit sought on appeal is not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




